Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on April 15, 2021 has been received and entered.
Currently, Claims 1-24 are pending. Claims 1-3, 5-7, 9-12, 15, and 19-23 are examined on the merits. Claims 4, 8, 13-14, 16-18, and 24 are withdrawn.

Election/Restrictions
Claims 4, 8, 13-14, 16-18, 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 6, 2020.
Applicant's election with traverse of Group I (Claims 1-12, 15, 19-24 in the reply filed on July 6, 2020 is acknowledged. A telephonic elected was confirmed by Sarah Wong on July 7, 2020 for the species citric acid, feline, water based diluent, toy. The traversal is on the ground(s) that here is no burden to search all the species and groups. This is not found persuasive because a search of one group is not coextensive with the search of the other groups. Thus, it would be burdensome to search the entire claims.
.
Response to Amendment
Claim Objections
Claim 20 is objected to because of the following informalities:  Any amendments to the claims must be defined.  There are numbers after the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC §112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the term “natural” preservative is indefinite because one does not know what is considered a “natural” form compared to what is not natural. Please define.
Response to Arguments
Applicant argues that the term “natural” is defined in the Specification as “essential oils and various herbs such as …”.
In response to Applicant’s argument, the Specification did not define what is considered “natural” because the definition in the Specification is an example of what 
Claim Rejections - 35 USC §101
Claims 1-3, 5-7, 9-12, 15, and 19-21are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Effective January 7,2019, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No.4, 50-57), which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01 -Q7/pdf/2018-28282.pdf. Applicants are kindly asked to review this guidance as well as MPEP 2106.
The statutory categories of invention under 35 U.S.C. 101 are processes, machines, manufactures, and compositions of matter. Flowever, certain members of these categories constitute judicial exceptions, i.e., the courts have determined that these entities are not patentable subject matter. These judicial exceptions include abstract ideas, laws of nature, and natural phenomena. The Office released guidance on December 16, 2014 for the examination of claims reciting natural products under 35 U.S.C. 101 in light of the recent Supreme Court decisions in Association for Molecular
Pathology v. Myriad Genetics, Inc. (569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d
1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it," Alice Corp., 134 S. Ct, at 2354, 110 USPG2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPG2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961,
1965 (2012)). The Supreme Court s concern that drives this "exclusionary principle" is pre-emption, Alice Corp., 134 S. Ct. at 2354, 110 USPG2d at 1980, The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow.
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt v. CellzDirect, Inc., 827 F,3d 1042, 1052, 119 USPG2d 1370, 1376 (Fed. Cir. 2016), Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary to evaluate eligibility using the AUce/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPG2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo inoculant Co., 333 U.S, 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature".
It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly
When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed In MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions.
The Markedly Different Characteristics Analysis
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim Includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim Includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. ^
Nature-based Product Claim Analysis
Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. ^Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart.
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product's structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. B" Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product. B5, When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, /.&, each naturally occurring species by itself.
See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPG2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to possess at least one characteristic that is different from that of 
The claims are directed to a composition comprising an extract mixture comprising catnip, valerian root, black tea, thyme, mango, citric acid, banana, slippery elm, which is not markedly different from its closest naturally-occurring counterpart because there is no indication that their combination or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter (i.e., catnip, valerian root, black tea, thyme, mango, citric acid, banana, slippery elm), which is a statutory category within at least one of the four categories of patent eligible subject matter.
Step2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception (e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e., catnip, valerian root, black tea, thyme, mango, citric acid, banana, slippery elm) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products).
Note: with respect to extracts of natural products such as plants, the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source plant material. Extracts that are made simply by separating the extracted components from the non-extracted components, is a partitioning process that absent any specific chemical modification, merely separates the compounds leaving their activities unchanged.
Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed. For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts. Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts.
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. For example, and assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference.
In Claim 7, the recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active ingredients with additional ingredients. Therefore, the claim is not meaningfully limited and does Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart.
PRONG TWO: Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. The 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
In Claim 20, an article can be a piece of wood for diffusing the composition, does not change the claim beyond the judicial exception and do not integrate the exception into a practical application of the exception.
Thus the cited claims are directed to a judicial exception to patentable subject
matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is well-understood, routine and conventional in the field at a high level of generality have been added to the claimed nature-based product (e.g., addition of well-known ingredients).
Thus, the claimed product is not eligible subject matter under current 35 USC 101 standards.
Response to Arguments
Applicant argues that the combined composition has different effects than the activities found in nature.
In response to Applicant’s argument, the ingredients in Claim 1 lacks specific amounts.  Even if there are structural changes, the changes are not noticeable when the amounts of extracts are in nominal or miniscule amounts, which would not amount to much structural changes.  Therefore, one molecule of one of the ingredients would be present and meet the limitation of the claim.  One molecule of the ingredient would not have any activity that is different from those found in nature.  As for the amounts in Claim 7, the amounts mixed together would have the same effect as those found in nature.  If the claimed composition is a combination of two nature-based components, which combination is not found together in nature, each of which imparts a different characteristic to the overall composition, then the claimed composition having those two characteristics are compared to each of the nature-based components separately, then because in that comparison (in my example) the composition has a different set of characteristics compared to the individual components, then the claimed composition is markedly different from either of the nature-based components.  In the instant case, claim 1 has no amounts, so even if the combinations of extracts (at particular amounts) had markedly different characteristics when in combination, because there are no claimed amounts, the claimed composition does not necessarily have any markedly different characteristics when the amounts of the components are too low to impart any characteristics.  However, when specific amounts being claimed, those amounts might or might not impart markedly different characteristics.  The ingredients are known for treating prostate hyperplasia (see rejection below); thus, there is no markedly different characteristic from its natural counterparts.
A change in the ratio or amount of extract does not transform the claims into an exemption of the ‘judicial exception’ because amounts/ratios/percentages do not set forth a ‘markedly different’ structure as compared to the naturally-occurring product (see; e.g., Diamond v. Chakrabarty, 447 U.S. 303 (1980)). Therefore, all of the ingredients recited in the claims are natural products; thus, the claims involve the use of judicial exceptions.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9, 10-12, 15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2009/0068255 A1).
Yu et al. teaches a cosmetic composition for animal use, including cat [0045], comprising cosmetically suitable vehicles preservative such as citric acid [0114], antioxidants such as Camellia sinensis extract 0.0001-5% [0116], nourish skin, provide fragrance such as thyme and lavender 0.001-10.0% [0121], fragrance such as Nepeta cataria (catnip) extract, Valeriana officinalis root (valerian root) from 0.0001-10% [0123], oils from mango seed [0158], diluents such as water [0159]. Plant extracts are calculated as a residue obtained after distillation of extraction solvent [0121], which includes steam distillation. Distillation requires a heating process, which can include microwave action for heating the extract to create distillation of the volatile oils. The composition can be formulated in a form of droplets of a solution and/or suspension using any nebulization or atomization device [0172], which is a type of diffuser. A device can be used as a toy if one can derive amusement from its use. The banana and slippery elms are optional ingredients and will not be searched. Camellia sinensis would read on black tea.
However, Yu et al. does not teach a ratio of about 0.8-2.5 catnip, 0.3-0.8 valerian root, 0.1-0.5 black tea, 0.5-1.5 thyme, 1.0-3.0 mango.
The reference does not teach all of the claimed ingredients in one composition. However, the reference does teach that each of the claimed ingredients is suitable for combination in a pharmaceutical composition. Thus, an artisan of ordinary skill would be reasonably expected that the claimed ingredient could be combined together to produce a single pharmaceutical product. This reasonable expectation of success would motivate the artisan to combine the claimed ingredients together into a single composition.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846,
850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the instant ingredients for their known benefit since each is well known in the art for treating skin. This rejection is based on the well established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943). Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.
The Supreme court has acknowledged:
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable varition., 103 likely bars its patentability... if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions......the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) emphasis added.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to make a composition comprising a ratio of about 0.8-2.5 catnip, 0.3-0.8 valerian root, 0.1-0.5 black tea, 0.5-1.5 thyme, 1.0-3.0 mango of the active agent combination for the following reasons. The reference does teach the composition for treating skin. Yu et al. teaches a cosmetic composition for animal use, including cat [0045], comprising cosmetically suitable vehicles preservative such as citric acid [0114], antioxidants such as Camellia sinensis extract 0.0001-5% [0116], nourish skin, provide fragrance such as thyme and lavender 0.001-10.0% [0121], fragrance such as Nepeta cataria (catnip) extract, Valeriana officinalis root (valerian root) from 0.0001-10% [0123], oils from mango seed [0158], diluents such as water [0159]. Thus, the range from about 0.8-2.5 catnip, 0.3-0.8 valerian root, 0.1-0.5 black tea, 0.5-1.5 thyme, 1.0-3.0 mango is encompassed by the teachings of the reference, and would have been obvious to use. Thus, it would have been obvious to make a concentrated composition containing catnip, valerian root, black tea, thyme, mango to be used as a composition for fragrance in cat cosmetic application. Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Claims 1-3, 5-7, 9, 10-12, 15, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2009/0068255 A1) as applied to claims 1-3, 5-7, 9, 10-12, 15, and 19-21 above, and further in view of Parkes (US 5744209).
The teachings of Yu et al. are set forth above and applied as before.
Yu et al. do not specifically teach the mat.
	Parkes teaches a mat product having a fragrance or scent so that scent is dispersed throughout the environment of the mat (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use fragrance in mats because Parkes teaches a mat product having a fragrance or scent so that scent is dispersed throughout the environment of the .

Response to Arguments
Applicant argues that Yu includes other ingredients which are not claimed and does not teach the treatment for reducing anxiety.
In response to Applicant’s argument, the claim language is “comprising” and there is no limit to exclude other ingredients from the claim.  The claims are drawn toward a composition claim.  The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant argues that the ingredients are not taught in one composition.
The reference also does not specifically teach formulating the composition in the forms claimed by applicant.  These pharmaceutical forms are well known in the art to be acceptable means of administering a pharmaceutically active substance.  Based on this knowledge, a person of ordinary skill in the art would have had a reasonable expectation that formulating the composition taught by the references in the claimed forms would be successful.  Therefore, an artisan of ordinary skill would have been motivated to formulating the composition taught by the reference in the forms claimed by applicant.  

In response to Applicant’s argument, the “toy” is dropped because of claim amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/           Supervisory Patent Examiner, Art Unit 1655